Opinion by
Mr. Justice Heydbick,
The findings of the master are fully warranted by the evidence. Indeed, he might have found from the testimony of the appellants and that of their witness, Taylor, that they procured the deed to be obtained by falsely holding out to the plaintiffs as an inducement that a foundry and machine shop were to be immediately erected upon the property, which would greatly enhance the value of their remaining land; and that but for the falsehood and deception practiced upon them they would not have accepted the price that was paid them, or made the conveyance upon any terms whatever. Kerr and Harper testified that they could not purchase from Mrs. Williams, and for that reason employed Taylor to buy the land ostensibly for himself; that after an abortive attempt to execute his commission he reported that “ for him to buy it he would have to lie too much,” and recommended the employment of Kreuger; and that they thereupon employed the latter. And Taylor *564testified that he told the plaintiffs he was president of the Mc-Keesport Machine Company; that he “ was buying the land for manufacturing purposes; ” that they “ were under the impression that he was trying to buy it for a foundry and machine shop; ” that later in the negotiations Kreuger, in his presence, represented to them that he was purchasing the ground for a. foundry and machine company, and spoke about the works enhancing the value of their other property; and finally got them down from $400 or $450 per acre to $250. Kerr says he told Taylor that he did not want the land “ if it took lying to buy it.” But why did his firm employ Kreuger if it was not to do. the lying without which Tajdor plainly told him it could not. be bought? The moral quality of the act of holding on to the fruits of a fraud perpetrated by an agent in the transaction of business committed to him differs not from that of the concoction and perpetration of the fraud; and when in addition the-principal knew beforehand that the agent must resort to it or fail, and selected him with reference to his qualifications for that particular kind of work, as may be fairly inferred was done in this case, it is persuasive evidence that the particular fraud had been expressly authorized, or that the agent had been given carte blanche as to the means to be employed by him.
The appellants having shown so much themselves, it requires-no credulity to believe the details of KreugeFs shameful mendacity, confessed by himself under oath, or to accept as verity the testimony of the plaintiffs and their daughter. It shows, that the property of an old lady having an enfeebled husband was, by deliberate falsehood, obtained from her for persons to. whom, and to be used for purposes for which, she would not have sold it upon any terms whatever, because she believed such user would be injurious to her remaining property; and that it was so obtained for one half that which she considered it worth upon the inducement falsely held out to her that it was to be immediately devoted to a purpose that would greatly enhance the value of the residue of her land.
In reply to the case thus made against them the appellants undertook to show that they paid all the land was worth, and now say that fraud without damage is no ground for relief in either law or equity, and because, in the estimation of others, Mrs. Williams sustained no pecuniary damage, she is not enti*565tied to relief. It is quite true that fraud without the concurrence of injury affords no ground for relief in equity. But it is such injury as will be redressed to obtain from an owner, by a false representation of a fact which he deems material, property which he would not otherwise have parted with upon the terms which he is thus induced to accept. If this were not so a conveyance obtained by any other fraud than such as was practiced in this case, could be upheld by proof that the grantor was in no worse condition than if he had not made it. Something of this kind was set up in Levick v. Brotherline, 74 Pa. 149, in supposed justification of the procurement of a conveyance by husband and wife of the wife’s land, by falsely representing that the name of a person to whom the wife alone had previously attempted to convey was inserted as the grantee, and that the deed was intended merely to perfect his title. It was said in that case that, although a substantial money consideration was paid as an inducement to the execution of the deed, if the grantors relied upon the false representations, and would not have executed it if they had known that the name of the actual grantee was inserted therein, it was as fraudulently procured as if it had been obtained for a nominal consideration ; and it was brushed aside as so much waste paper. It was upon the same principle that the sale of a horse procured to be made by a fraudulent contrivance was avoided in Harner v. Fisher, 58 Pa. 453, although the seller was tendered, after delivery of the horse and upon the day payment of the contract price was agreed to be made, what would have been adjudged the legal equivalent of that price if the transaction had been honest upon the part of the purchaser.
The appellants, seeking to hold on to the advantage which they supposed they had gained after they had been informed by the plaintiff’s bill of the fraud practiced by their agent, make the conduct of that agent their own, if they had neither authorized nor assented to it before; and by their defence have made the accumulation of costs necessary. If they had promptly disavowed the fraud and consented to a decree against Kreuger they might, with propriety, have asked that the costs be imposed upon him, and that they have leave to remove any improvements which they had put upon the property in the belief that their title was untainted. But such is *566not their case. With respect to the improvements they stand upon no higher ground than does a trespasser, and the costs are principally of their own making.
The decree of the court below is affirmed.